
	

113 HR 2180 IH: To amend the Procurement Technical Assistance Cooperative Agreement Program in title 10, United States Code.
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2180
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Larsen of
			 Washington introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend the Procurement Technical Assistance Cooperative
		  Agreement Program in title 10, United States Code.
	
	
		1.Amendments relating to
			 Procurement Technical Assistance Cooperative Agreement Program
			(a)Increase in
			 Government shareSection
			 2413(b) of title 10, United States Code, is amended—
				(1)by striking
			 one-half both places it appears and inserting 65
			 percent; and
				(2)by striking three-fourths
			 and inserting 75 percent.
				(b)Increase in
			 limitations on value of assistanceSection 2414(a) of such title
			 is amended—
				(1)in paragraphs (1)
			 and (4), by striking $600,000 and inserting
			 $750,000;
				(2)in paragraph (2),
			 by striking $300,000 and inserting $450,000;
			 and
				(3)in paragraph (3),
			 by striking $150,000 and inserting $300,000.
				
